Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Renato Smith on 1/4/21 and follow-up on 1/8/21.
The application has been amended as follows: 
	Claim 1 is amended to read as follows:  
1.  An ammunition management device comprising: 
	a housing comprises a plurality of housing sides, wherein the housing defines a space between the housing sides, wherein a first portion of the space is configured to hold a plurality of ammunition units, wherein each of the ammunition units extends along a longitudinal ammunition axis, wherein each of the ammunition units comprises a first end and a second end that differs from the first end;  
	a first structure at least partially positioned within the space of the housing, wherein the first structure is configured to receive each of the ammunition units, wherein, for each of the direct the first end to pass through the first structure before the second end passes through the first structure; 
	a guide at least partially positioned within the space of the housing, wherein the guide is intersected by a vertical plane when the ammunition management device is vertically oriented, wherein:
		the guide comprises an upper guide portion and a lower guide portion;
		the guide defines a passage extending from the upper guide portion to the lower guide portion;
		the passage comprises an upper passage portion and a lower passage portion, wherein the lower passage portion is smaller than the upper passage portion; 
		the passage is positioned within a second portion of the space of the housing; 
		the guide comprises first and second ammunition guide surfaces spaced apart from each other, wherein each of the first and second ammunition guide surfaces extends, at least partially, from the upper guide portion to the lower guide portion, wherein the first and second ammunition guide surfaces at least partially define the passage;
		for each of the ammunition units, the guide is configured to:
			receive the first end of the ammunition unit; 
			if the first end faces in a first direction, engage the first end with the first ammunition guide surface; 
			if the first end faces in a second direction, engage the first end with the second ammunition guide surface; and

		the repositions occur while the ammunition unit moves downward through the passage;  
	a second structure coupled to the housing, wherein the second structure defines an opening that at least partially provides access to the space of the housing, wherein the second structure is configured to be coupled to an end of a gun magazine; 
	a drive member supported by the housing, wherein the drive member is configured to force each one of the ammunition units into the end of the gun magazine; [[and]]
	an electrical element supported by the housing, wherein the electrical element is operatively coupled to the drive member; and 
	a support coupled to the housing sides, wherein the support is configured to support the [[the]] first structure, the guide, the second structure, the drive member and the electrical element.  

	Claim 12 is amended to read as follows:
  12.  An ammunition management device comprising: 
	a housing comprises a plurality of sides, wherein the housing defines a space between the sides, wherein a portion of the space is configured to receive a plurality of ammunition units, wherein each of the ammunition units: 
		(a)	extends along a longitudinal ammunition axis; and 

	a first structure at least partially positioned within the space, wherein the first structure is configured to receive each of the ammunition units, wherein, for each of the ammunition units, the first structure is configured to cause the first end to pass through the first structure before the second end passes through the first structure;
a guide at least partially positioned within the space, wherein the guide is configured to be intersected by a vertical plane when the ammunition management device is vertically oriented, wherein, for each of the ammunition units, the guide is configured to reposition the ammunition unit, resulting in a decrease in an angular difference between the longitudinal ammunition axis and the vertical plane; 
	a second structure coupled to at least one of the sides, 
	a drive member supported by the housing, wherein the drive member is configured to force each one of the ammunition units into the end of the gun magazine; and 
	
	an electrical element operatively coupled to the drive member. 

	Claim 18 is amended to read as follows:
    18.  The ammunition management device of claim 12, comprising a support coupled to the sides, wherein the support is configured to support the first structure, the guide, the second structure, the drive member, and the electrical element.  
	
	Claim 21 is cancelled.
	Claim 22 is amended to read as follows:
   22.  The ammunition management device of claim 12, wherein: 
	the first structure is at least partially positioned within the space; 
	the guide comprises one of a tapered geometry and a funnel-shaped geometry; 
	the guide defines a passage; and 
	the passage is at least partially positioned within the space.  

Reasons for Allowance
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to an ammunition management device comprising a housing with a plurality of sides which define a space between them, the space is configured to receive a plurality of ammunition units, the ammunition units having a longitudinal ammunition axis, a first end and second end, a first structure at least partially in the housing space which is configured to receive the ammunition units and structured to cause the first end of the ammunition units to pass through before the second end passes through, a guide at least partially in the housing space, the guide is 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641